PER CURIAM.
Vernon Amos appeals his numerous convictions involving several victims: two counts of first-degree murder; three counts of robbery; and one count of attempted first-degree murder. We affirm all of the convictions except the last above-mentioned, which we reverse and remand for a new trial on attempted first-degree premeditated murder for the same reasons recited in Spencer v. State, 693 So.2d 1001 (Fla. 4th DCA 1997), which case concerned the codefendant of appellant.
This appeal arises from the fifth trial in this ease. The first trial’s convictions and resulting death sentence of appellant were reversed due to a special districting jury selection process that resulted in an unconstitutional systematic exclusion of a significant portion of the black population from the jury pool. Amos v. State, 545 So.2d 1352 (Fla.1989). The second trial ended in mistrial due to a hung jury. Appellant’s third trial resulted in another hung jury. The fourth trial’s convictions and resulting death sentence of appellant were reversed due to several errors at trial. Amos v. State, 618 So.2d 157 (Fla.1993). Upon appellant’s convictions in his fifth trial, which is the subject of this appeal, appellant was sentenced to life imprisonment.
Appellant has raised nine issues, eight of which we find not to be persuasive. On the ninth issue, we reverse and remand as indicated above.
GLICKSTEIN, FARMER and KLEIN, JJ., concur.